 Case 3:20-cv-00642-RJD Document 13 Filed 08/19/20 Page 1 of 2 Page ID #238




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS

NIYOM SOUVANNASOT,                               )
                                                 )
        Plaintiff,                               )
                                                 )
        v.                                       )              Case No. 20-cv-642-RJD
                                                 )
RENUKA H. BHATT,                                 )
                                                 )
        Defendant.                               )

                                               ORDER

DALY, Magistrate Judge:

         This matter is now before the Court on Plaintiff’s motion and affidavit seeking leave to

proceed in forma pauperis (“IFP”) (Doc. 4). For the reasons set forth below, the motion is

DENIED.

        Under 28 U.S.C. § 1915, an indigent party may commence a federal court action, without

paying required costs and fees, upon submission of an affidavit asserting the inability “to pay such

fees or give security therefor” and stating “the nature of the action, defense or appeal and the

affiant’s belief that the person is entitled to redress.” 28 U.S.C. § 1915(a)(1).

        The Court’s inquiry does not end there, however, because Section 1915(e)(2) requires

careful threshold scrutiny of the complaint filed by a plaintiff seeking to proceed IFP. A court can

dismiss a case if the court determines that the action is clearly frivolous or malicious, fails to state

a claim, or is a claim for money damages against an immune defendant.                    28 U.S.C. §

1915(e)(2)(B); see also Hoskins v. Poelstra, 320 F.3d 761, 763 (7th Cir. 2003) (“District judges

have ample authority to dismiss frivolous or transparently defective suits spontaneously, and thus

save everyone time and legal expense.”). Thus, resolution of the motion to proceed IFP requires

                                             Page 1 of 2
 Case 3:20-cv-00642-RJD Document 13 Filed 08/19/20 Page 2 of 2 Page ID #239




the undersigned the review the allegations of the complaint.

       Plaintiff, Niyom Souvannasot, brings this medical malpractice action against Dr. Renuka

Bhatt, an Illinois physician who treated Mrs. Laurie Souvannasot from June 2011 through

February 2013. Plaintiff alleges Dr. Bhatt injected Laurie Souvannasot with a medication that

caused her serious and severe side effects, and failed to address her complications.

       Federal district courts have jurisdiction in civil actions arising under the Constitution, laws

or treaties of the United States. See 28 U.S.C. § 1331. In addition, federal district courts have

jurisdiction over civil actions where the matter in controversy exceeds $75,000, and the suit is

between citizens of different states. See 28 U.S.C. § 1332(a). Plaintiff’s complaint does not

state a claim arising under the United States Constitution or federal law and, therefore, Plaintiff

does not demonstrate federal question jurisdiction. Although Plaintiff’s demand for monetary

damages exceeds $75,000, because the parties are all citizens of Illinois, Plaintiff fails to establish

diversity jurisdiction. Accordingly, because the Court finds Plaintiff’s allegations do not state a

plausible claim for relief, the motion for leave to proceed in forma pauperis (Doc. 4) is DENIED,

and this action is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C. § 1915(e)(2)(B).

All pending motions are DENIED AS MOOT.

IT IS SO ORDERED.

DATED: August 19, 2020


                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge




                                            Page 2 of 2
